Citation Nr: 1102386	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus 
including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.

In June 2009, the Board remanded this case so that due process 
concerns could be addressed and so that additional evidence could 
be developed.  As addressed in the INTRODUCTION section of the 
Board's June 2009 remand, the evidence of record clearly 
documents that the Veteran indicated his desire to raise claims 
of entitlement to service connection for alcohol abuse secondary 
to his service-connected post traumatic stress disorder (PTSD) 
and for hemorrhagic pancreatitis as the result of exposure to 
herbicides such as Agent Orange.  The Board also noted in June 
2009 that these two claims were inextricably intertwined with the 
Veteran's appeal for service connection for Type II diabetes 
mellitus and, as such, they "must be adjudicated by the RO prior 
to readjudication of the claim on appeal."  See page two of June 
2009 Board remand.  As noted below, this ordered development has 
yet to occur.  

Therefore, the issues of entitlement to service connection 
for alcohol abuse secondary to his service-connected PTSD 
and for hemorrhagic pancreatitis as the result of exposure 
to herbicides such as Agent Orange being referred have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted, the Board previously remanded this case in June 2009 
requesting, inter alia, that the AMC/RO adjudicate the 
inextricably intertwined claims for service connection for 
alcohol abuse secondary to service-connected PTSD and for 
hemorrhagic pancreatitis as the result of exposure to herbicides 
such as Agent Orange.  An October 2010 supplemental statement of 
the case (SSOC) shows that, while the two issues were mentioned, 
neither was "adjudicated."  To this, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) has 
held "that a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, compliance with the terms of the 
remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance."  
Id.  Therefore, these two nonadjudicated inextricably intertwined 
issues must be properly adjudicated by the AMC/RO before the 
Board can readjudicate the claim for service connection for Type 
II diabetes mellitus to include as a result of herbicide 
exposure.  

The Board further notes that in its June 2009 remand, the 
following development was ordered to be completed:

1.  The RO/AMC should begin development of 
the claims which the Veteran has made which 
are inextricably intertwined with the claim 
on appeal for service connection for Type 
II diabetes mellitus.  These claims are for 
service connection for alcohol abuse 
secondary to his service-connected PTSD 
(see Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001); 38 C.F.R. § 3.310) and for 
service connection for hemorrhagic 
pancreatitis on a direct basis due to 
herbicide exposure (see Stefl [v. 
Nicholson], 21 Vet. App. at 122 [2007]).  
The RO/AMC should send the Veteran notice 
letters under the VCAA (Veterans Claims 
Assistance Act of 2000; 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 1991 
& Supp 2001)[)] informing him of the 
information and evidence not of record that 
is necessary to substantiate these claims; 
the information and evidence that VA will 
seek to provide; and the information and 
evidence that he is expected to provide.  
The RO/AMC should satisfy VA's duty to 
assist the Veteran in the development of 
these claims to include obtaining medical 
examinations or opinions if necessary to 
decide the claims.

An August 2009 letter mailed to the Veteran from the RO shows 
that it began by informing the Veteran that "We are working on 
your appeal entitlement to service connection for type II 
diabetes mellitus including as a result of herbicide exposure."  
The claims for service connection for alcohol abuse and 
hemorrhagic pancreatitis were not mentioned.  As to the alcohol 
abuse claim, the letter did request the Veteran to submit medical 
evidence on his current alcohol abuse as well as evidence showing 
a connection between the abuse and his service-connected PTSD.  
He was also informed of "What Evidence Must Show for Secondary 
Service Connection."  Concerning the hemorrhagic pancreatitis 
claim, this claim was neither mentioned nor addressed.  The Board 
also notes that the August 2009 letter informed the Veteran that 
the claim for service connection for Type II diabetes mellitus 
had been previously denied in a March 15, 2008, decision and that 
in order to reopen the claim the submission of new and material 
evidence was necessary.  This is not true and may have acted to 
confuse the Veteran as to what was necessary in his seeking to 
obtain this benefit.  In effect, the "duty to assist the Veteran 
in the development of these claims" was defective.  Stegall.  

The Board also points out that, in accordance with the June 2009 
remand, the Veteran was to be afforded an examination in order to 
have rendered a medical opinion regarding the etiology of the 
Type II diabetes mellitus.  The remand ordered, in pertinent 
part, the following development:

3.  The RO/AMC should afford the Veteran a 
VA examination by an examiner whom the 
RO/AMC deems appropriate to render a 
medical opinion regarding the etiology of 
the Type II diabetes mellitus in this case.  
The examiner is requested to review all 
pertinent medical records associated with 
the claims file, read the background 
information below regarding this veteran's 
claim, and address the following matters in 
the examination report:

Background:  The law affords a presumption 
of service connection for certain diseases, 
including Type II diabetes mellitus, as 
being caused by exposure to herbicides such 
as Agent Orange, when such a disease 
manifests in a Veteran, like the Veteran in 
this case, who served in Vietnam during the 
Vietnam era, unless there is affirmative 
evidence to the contrary.  Such affirmative 
evidence to the contrary may include 
evidence showing that an intercurrent 
disease or injury, which is a recognized 
cause of the particular disease or 
disability for which service connection is 
being claimed, has been suffered sometime 
between the date of separation from service 
and the onset of the particular disease or 
disability for which service connection is 
being claimed.  In this case, medical 
evidence in the claims file indicates that 
the veteran was treated for hemorrhagic 
pancreatitis in 2000.

(a)  Please render an opinion as to whether 
the Veteran's hemorrhagic pancreatitis, for 
which the veteran was treated in 2000, 
constitutes an "intercurrent" disease in 
this case--that is, whether the disease is 
a "recognized cause" of Type II diabetes 
mellitus.

(b)  If hemorrhagic pancreatitis is an 
intercurrent disease, please exercise 
medical judgment in addressing the effect 
of this intercurrent disease on the onset 
or inception of Type II diabetes mellitus 
in this particular case.  Specifically, 
please state whether it is at least as 
likely that the Type II diabetes mellitus 
is the result of herbicide exposure in 
service as it is the result of some other 
cause or factor, including hemorrhagic 
pancreatitis; or whether Type II diabetes 
mellitus is more or less likely the result 
of herbicide exposure in service than it is 
the result of some other cause or factor, 
including hemorrhagic pancreatitis.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

The Veteran was afforded a VA examination in October 2009.  
Review of the examination report indicates that the examiner 
seemed to respond to the question posed in (a) above in the 
affirmative.  To this, the examiner opined that the "cause of 
diabetes is surgical removal of pancreas.  PT [patient] had 
hemorrhagic pancreatitis in 2000, resulting in removal of 
pancreas."  However, the examining VA physician did not 
enunciate a response to the question posed as part of (b) above.  
Stegall.  As such, given that the VA examiner failed to directly 
address and respond to the all the questions presented by the 
Board in June 2009, additional action is required.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  The Veteran should be 
notified that he may submit additional 
evidence, including medical evidence, to 
support his pending appeal of the claim for 
service connection for Type II diabetes 
mellitus, as well as for his intertwined 
claims for service connection for alcohol 
abuse secondary to his service-connected 
PTSD and for hemorrhagic pancreatitis as 
the result of exposure to herbicides such 
as Agent Orange which have again be 
referred in the Introduction for 
adjudication.

2.  Thereafter, the RO/AMC should forward 
the claims folder to the VA physician who 
rendered the June 2009 examination report 
with opinion.  After reviewing the claim 
folder, to include the June 2009 report 
findings, the physician must address the 
following:

Is it at least as likely that the Type II 
diabetes mellitus is the result of 
herbicide exposure in service as it is the 
result of some other cause or factor, 
including hemorrhagic pancreatitis; OR 
whether Type II diabetes mellitus is more 
or less likely the result of herbicide 
exposure in service than it is the result 
of some other cause or factor, including 
hemorrhagic pancreatitis.  

A clear rationale should be given for all 
opinions and conclusions expressed in a 
typewritten addendum report.

3.  In the event that the physician who 
completed the June 2009 VA medical report 
is unavailable, the RO/AMC should afford 
the Veteran a VA examination by an examiner 
whom the RO/AMC deems appropriate to render 
a medical opinion regarding the etiology of 
the Type II diabetes mellitus in this case.  
The examiner is requested to review all 
pertinent medical records associated with 
the claims file, read the background 
information below regarding this Veteran's 
claim, and address the following matters in 
the examination report:

Background:  The law affords a presumption 
of service connection for certain diseases, 
including Type II diabetes mellitus, as 
being caused by exposure to herbicides such 
as Agent Orange, when such a disease 
manifests in a Veteran, like the Veteran in 
this case, who served in Vietnam during the 
Vietnam era, unless there is affirmative 
evidence to the contrary.  Such affirmative 
evidence to the contrary may include 
evidence showing that an intercurrent 
disease or injury, which is a recognized 
cause of the particular disease or 
disability for which service connection is 
being claimed, has been suffered sometime 
between the date of separation from service 
and the onset of the particular disease or 
disability for which service connection is 
being claimed.  In this case, medical 
evidence in the claims file indicates that 
the Veteran was treated for hemorrhagic 
pancreatitis in 2000.

(a)  Please render an opinion as to whether 
the Veteran's hemorrhagic pancreatitis, for 
which the Veteran was treated in 2000, 
constitutes an "intercurrent" disease in 
this case--that is, whether the disease is 
a "recognized cause" of Type II diabetes 
mellitus.

(b)  If hemorrhagic pancreatitis is 
determined to be an intercurrent disease, 
please exercise medical judgment in 
addressing the effect of this intercurrent 
disease on the onset or inception of Type 
II diabetes mellitus in this particular 
case.  Specifically, please state whether 
it is at least as likely that the Type II 
diabetes mellitus is the result of 
herbicide exposure in service as it is the 
result of some other cause or factor, 
including hemorrhagic pancreatitis; OR 
whether Type II diabetes mellitus is more 
or less likely the result of herbicide 
exposure in service than it is the result 
of some other cause or factor, including 
hemorrhagic pancreatitis.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO/AMC on the basis of additional 
evidence.  The inextricably intertwined 
claims for service connection for 
alcohol abuse secondary to service-
connected PTSD and for hemorrhagic 
pancreatitis must be adjudicated.  If 
adjudication of the inextricably 
intertwined claims for service connection 
for alcohol abuse secondary to service-
connected PTSD or hemorrhagic pancreatitis 
results in service connection for both or 
either of these disabilities being granted, 
the RO/AMC should consider this factor in 
readjudicating the claim for service 
connection for Type II diabetes mellitus.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



